     Case 2:18-cr-00134 Document 98 Filed 11/07/18 Page 1 of 3 PageID #: 2099



                      UNITED STATES DISTRICT COURT FOR THE
                       SOUTHERN DISTRICT OF WEST VIRGINIA
                                  CHARLESTON




UNITED STATES OF AMERICA


v.                                                         CRIMINAL NO. 2:18-cr-00134


ALLEN H. LOUGHRY II


                   UNITED STATES MOTION FOR TIME TO FILE
                 RESPONSE TO SECOND MOTION FOR A NEW TRIAL

       1.      On November 6, 2018, defendant Allen H. Loughry II filed a second motion for a

new trial (ECF No. 96). He argues that there was insufficient evidence to sustain the guilty verdicts.

       2.      The United States had earlier requested transcripts of the trial testimony of Kim

Ellis, Sue Racer-Troy, and the defendant. The United States received the transcript of Ms. Ellis

today, and the other transcripts are expected on November 14, 2018. The United States also notes

that Monday, November 12, 2018, is Veterans Day (observed), a federal holiday.

       3.      The testimony of Kim Ellis, Sue Racer-Troy, and the defendant is relevant to the

sufficiency-of-the-evidence arguments raised in defendant Loughry’s second new trial motion.

       4.      The United States therefore requests that the Court allow the United States to file

its response to defendant Loughry’s second new trial motion on or before November 16, 2018.
Case 2:18-cr-00134 Document 98 Filed 11/07/18 Page 2 of 3 PageID #: 2100



  5.    Counsel for defendant Loughry has stated he has no objection to this motion.

                                     Respectfully submitted,

                                     MICHAEL B. STUART
                                     United States Attorney
                              By:
                                     s/Philip H. Wright
                                     PHILIP H. WRIGHT
                                     Assistant United States Attorney
                                     WV State Bar No. 7106
                                     300 Virginia Street, East
                                     Charleston, WV 25301
                                     Telephone: 304-345-2200
                                     Fax: 304-347-5104
                                     E-mail: philip.wright@usdoj.gov

                                     s/R. Gregory McVey
                                     R. GREGORY McVEY
                                     Assistant United States Attorney
                                     WV State Bar No. 2511
                                     300 Virginia Street, East
                                     Room 4000
                                     Charleston, WV 25301
                                     Telephone: 304-345-2200
                                     Fax: 304-347-5104
                                     E-mail: greg.mcvey@usdoj.gov




                                        2
   Case 2:18-cr-00134 Document 98 Filed 11/07/18 Page 3 of 3 PageID #: 2101



                                 CERTIFICATE OF SERVICE


       It is hereby certified that service of the foregoing “UNITED STATES MOTION FOR

TIME TO FILE RESPONSE TO DEFENDANT’S SECOND MOTION FOR A NEW TRIAL”

has been electronically filed and service has been made on opposing counsel by virtue of such

electronic filing on this 7th day of November, 2018, to:

                     John A. Carr, Esq.
                     John A. Carr Attorney at Law, PLLC
                     179 Summers Street, Suite 209
                     Charleston, WV 25301




                                             s/Philip H. Wright
                                             PHILIP H. WRIGHT
                                             Assistant United States Attorney
                                             WV State Bar No. 7106
                                             300 Virginia Street, East
                                             Charleston, WV 25301
                                             Telephone: 304-345-2200
                                             Fax: 304-347-5104
                                             E-mail: philip.wright@usdoj.gov




                                                3
